COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00363-CV


Ruby Lucille Hall                           §   From the 141st District Court

                                            §   of Tarrant County (141-256462-11)
v.
                                            §   February 20, 2014
RDSL Enterprises LLC d/b/a Jack in
the Box                                     §   Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellee RDSL Enterprises LLC d/b/a Jack in the

Box shall pay all costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bill Meier_______________________

                                         Justice Bill Meier